Citation Nr: 1550004	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  10-01 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for essential tremors, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1989 to February 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In July 2011, the Board remanded the matter for additional development, including to provide the Veteran with a VA examination.  The requested VA examination was provided in March 2013, and the Board finds that the July 2011 Board Remand directives have been substantially complied with, and that the matter has been properly returned to the Board for appellate consideration.  See Dyment v. West, 
13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 
11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 

FINDINGS OF FACT

1.  The Veteran served in the Southwest Asian Theater during the Persian Gulf War.

2.  The Veteran has a current unexplained chronic multisymptom illness characterized by essential tremors, including bilateral hand shaking, a vibration sensation in the right leg shaking, and head tics.

3.  Symptoms of the current unexplained chronic multisymptom illness characterized by essential tremors have manifested to a degree of 10 percent or more.

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for essential tremors, including as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, have been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317, 4.124a, Diagnostic Code 8103 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  As the Board is granting the full benefit sought on appeal as it relates to the claim of service connection for essential tremors, this claim is substantiated, and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (VA Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Service Connection Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Presumptive service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

A Persian Gulf veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(d)(2).

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117(d) warrants a presumption of service connection.  38 C.F.R. § 3.317(a)(2).

An undiagnosed illness is defined as a condition that, by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; 
(10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

A medically unexplained chronic multisymptom illness is one defined by a cluster of signs or symptoms, and specifically includes chronic fatigue syndrome and fibromyalgia as well as functional gastrointestinal disorders.  A medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. 
§ 3.317(a)(2).

Additionally, effective September 29, 2010, presumptive service connection is warranted with the manifestation of the following infectious diseases: 
(i) brucellosis, (ii) campylobacter jejuni, (iii) Coxiella burnetii (Q fever), 
(iv) malaria, (v) mycobacterium tuberculosis, (vi) nontyphoid salmonella, 
(vii) shigella, (viii) visceral leishmaniasis, and (ix) West Nile virus.  38 C.F.R. 
§ 3.317.  In the present appeal, the Veteran is not claiming service connection for any of those diseases.

Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness shall be rated using rating criteria from part 4 of Chapter 38 of the Code of Federal Regulations for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability shall be considered service connected for purposes of all laws of the United States.  
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(4).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

The Veteran asserts that a current essential tremor disability was caused by service during the Persian Gulf War.  Specifically, the Veteran contends that the essential tremor disability developed due to exposure to burning oil wells while deployed in Kuwait.  See, e.g., March 2010 Veteran letter.

Initially, the Board finds that the Veteran is a "Persian Gulf veteran" (i.e., had active military service in the Southwest Asian Theater of operations during the Gulf War) as defined by 38 C.F.R. § 3.317.  The Veteran has reported service in Iraq and Kuwait while deployed in Southwest Asia during the Persian Gulf War.  The 
DD Form 214 lists service in Southwest Asia from December 1990 to May 1991, and receipt of the Combat Infantryman Badge.  For these reasons, the Board finds that the Veteran served in the Southwest Asian Theater during the Persian Gulf War.

The Board next finds that the Veteran has a current unexplained chronic multisymptom illness characterized by essential tremors, including bilateral hand shaking, a vibration sensation in the right leg, and head tics.  The evidence demonstrates that the Veteran has essential tremors, and the term "essential" indicates that the tremors have an unknown cause.  See Dorland's Illustrated Medical Dictionary 649 (32d ed. 2012); see also March 2013 VA examination report ("essential tremors, of which the etiology is unknown").  The essential tremors have manifested symptoms in several body parts, such as by hand tremors, a vibration sensation in the right leg, and head tics.  See March 2013 VA examination report, October 2006 VA examination report.

The Board next finds that symptoms of the current unexplained chronic multisymptom illness characterized by essential tremors did not manifest during active service in the Southwest Asian Theater.  The Veteran reported that symptoms were first noticed in November 2005.  See January 2010 Veteran letter.  The service treatment records do not indicate complaints, symptoms, or treatment for a neurologic injury or disease in service, and the Veteran does not assert that any neurologic symptoms were present in service.  

On review of all the evidence, lay and medical, the Board finds that the evidence is at least in equipoise as to whether the current unexplained chronic multisymptom illness characterized by essential tremors has manifested to a degree of 10 percent or more.  Essential tremors can be rated by analogy to a convulsive tic under 38 C.F.R. § 4.124a, Diagnostic Code 8103.  

Under Diagnostic Code 8103, a noncompensable (0 percent) rating is assigned for mild symptoms, a 10 percent rating is assigned for moderate symptoms, and 30 percent rating is assigned for severe symptoms.  Id.  Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2015).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6 (2015).

During the March 2013 VA examination, the Veteran reported that essential tremor symptoms occur daily without any predictable pattern.  Symptoms include a daily intermittent "vibrating" sensation in the right leg, bilateral hand tremors, and a head tic.  The March 2013 VA examiner indicated that the Veteran is on continuous medication to control essential tremor symptoms, as well as occasional use of a cane for associated balance problems.   The Veteran reported that the medication side effects are sometimes worse than the tremors; however, the March 2013 VA examination report does not provide any additional details related to that statement.

As to the severity of these symptoms, the Veteran uses continuous medication to assist with daily symptoms that affect the hands, the right leg, and the head, all of which are integral parts of everyday functioning.  The Veteran reports that a medical department has encouraged him to perform only sedentary jobs; however, even sedentary employment may be affected by the reported difficulty with writing due to hand shaking.  While the Veteran maintains normal speech and normal gait, although assisted with occasional use of a cane, the Board finds that the essential tremor symptoms more nearly approximate a moderate symptoms of convulsive tic.  

For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the symptoms of the current unexplained chronic multisymptom illness characterized by essential tremors have manifested to a degree of 10 percent under Diagnostic Code 8103.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, 4.6, 4.7, 4.124a, Diagnostic Code 8103 (2015).  Accordingly, the criteria for presumptive service connection for essential tremors, as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, have been met.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  


ORDER

Service connection for essential tremors, as due to a qualifying chronic disability to include undiagnosed illness and chronic multisymptom illness, is granted.



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


